Title: To John Adams from John Lowell, 12 October 1779
From: Lowell, John
To: Adams, John


     
      Dear Sir
      Phila. Octr. 12th: 1779
     
     I have but a few Minutes in which I can write, and I cannot devote one of them to any other, than the main Purpose of this Letter. You must accept the Appointment which Congress has lately made you, a more important and more critical one never fell in your Way. Every restraining Motive must be forgotten or banished. Your Choice was unanimous, save one Vote, yet, there are not a few, who wish you, being appointed, may refuse, that the Election from another Quarter may take Place, and no other New England Man will be chosen, the Interest of America requires, blind as some People are to it, that a New England Man should negotiate a Peace. Our Friends in NE. ought and shall will, if the Provision is not adequate, make it so: they ought not to expect you will go on sacrifising your whole little Fortune to their Good, but if they are so ungratefull, I think you will yet do it. I have ventured on the Friendship I feel for you and I flatter, myself you have for me, to add this Weight to a Scale which I hope will preponderate without. I am told that even an Hesitation or Delay may be dangerous. You have every Wish that I can form for your Success and Happiness, I am your Friend & Servt.
     
      J Lowell
     
    